DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	Applicant’s election without traverse of Species 1-Figures 1-11c, 15-24d, and 28-32b in the reply filed on 12/27/2021 is acknowledged.
3.	Claim 54 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species of invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/27/2021.
Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 46-48 and 78 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
6.	Claim 46 recites the limitation "the top panel" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
7.	Claim 78 recites the limitation “the front zipper and/or the rear zipper” in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
10.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


11.	Claim(s) 45-48, 60, 62, and 71 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Silverstein et al. (US 8820617 B2; hereinafter Silverstein).
	Regarding claims 45, 60, 62, and 71, Silverstein teaches a carton with tamper evident prize information feature comprising a tray (115) and a lid (105), wherein the lid is hingedly (170i) attached to the tray and moveable between an open position and a closed position (see Figures 1-4), wherein the tray comprises a front tray panel (112h) and first pair of detents (130b/132b) protruding from the front tray panel, and wherein the lid comprises a front lid panel (112a) comprising a recessed portion comprising two tabs (120b/125b) configured to function as a second pair of detents, wherein the tabs are in the same plane as the front tray panel and are configured to contact and interlock with the first pair of detents such that the first pair of detents lies on top of the second 
	Regarding claim 46, Silverstein teaches a container wherein the tray further comprises a bottom panel (112r) and four tray panels (112f/112h/112j/112q), wherein the four tray panels consist of the front tray panel, a rear tray panel, and two side tray panels (see Fig. 2); wherein each of the tray panels is attached to one side of the bottom panel and protrudes upwards from the bottom panel; wherein the lid further comprises four lid panels (112a/112c/112m/112p), consisting of the front lid panel, a rear lid panel and two side lid panels.
	Regarding claim 47, Silverstein teaches a container wherein each of the tray panels is attached to the adjacent tray panel via a folded gusset (112e/112g/112i/112k), wherein each gusset is secured to one of the tray panels. 
	Regarding claim 48, Silverstein teaches a container wherein each of the lid panels is attached to the adjacent lid panel via a glue tab (160a-i; see Fig. 2), wherein the glue tab is secured to one of the lid panels. 
Claim Rejections - 35 USC § 103
12.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

14.	Claims 56-58 and 73-76 is/are rejected under 35 U.S.C. 103 as being unpatentable over Silverstein in view of Fairchild, JR. (US 2014/0353367 A1; hereinafter Fairchild).
Regarding claims 56-58 and 73-76, Silverstein discloses the claimed invention except for a lid top panel comprising a locking slit for receiving a tuck tab extending from the tray.  Fairchild teaches a clamshell carton with locking tab wherein a lid (14) further comprises a top panel (26) comprising a slit (50), wherein a front tray panel (18) further comprises an extension portion that terminates in a tab (38), and wherein the tab is configured to fit in the slit when the container is in the closed position (see Fig. 1).  Examiner considers the tab to be a tuck tab.  It would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing to modify Silverstein’s clamshell carton to further include a front locking tab and associated slot in order to further ensure that the container remains securely locked prior to consumption; further, the additional material could be used to convey logos or other consumer indicia (Fairchild; see Par. 0003-0005).
Allowable Subject Matter
15.	Claims 63-64, 72, and 77-78 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
16.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See PTO-892.
17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R DEMEREE whose telephone number is (571)270-1982. The examiner can normally be reached 9:00 am - 5:00 pm, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRISTOPHER R DEMEREE/Primary Examiner, Art Unit 3734